Citation Nr: 0913428	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for the service-connected residuals of a shrapnel wound to 
the left thigh, with a retained foreign body involving Muscle 
Group XIII.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk



INTRODUCTION

The Veteran had active military service from June 1964 to 
June 1967.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a August 2005 RO rating decision.  

The Board notes that the June 2005 claim for increase also 
included claims for service connection for bilateral hearing 
loss and a separate 10 percent rating for tinnitus.  The 
August 2005 RO rating decision denied a separate 10 percent 
evaluation for each ear for the service-connected tinnitus 
and continued the noncompensable rating for hearing loss in 
the left ear.  

However, the RO failed to address the issue of service 
connection for right ear hearing loss.  The Board refers the 
issue of service connection for right ear hearing loss to the 
RO for further development.  

The Veteran's representative also has raised a matter 
claiming clear and unmistakable error in an October 1967 RO 
decision that rated the service-connected residuals of the 
shrapnel wound of the left thigh as 10 percent disabling.  
This also is referred to the RO's attention.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  While serving in the Republic of Vietnam, the Veteran is 
shown to have sustained a penetrating shell fragment wound in 
area of the lower left thigh and about the knee with retained 
foreign bodies; it did cause bone, nerve or artery damage 
and, following debridement, healed without complications.  

3.  The service-connected residuals of shrapnel wound to the 
left thigh and knee region with retained foreign body is not 
shown to have resulted in more than moderate muscle damage; 
the residual scarring currently is not shown to be tender or 
adherent on objective demonstration; related left knee bony 
changes or dysfunction is not shown.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating in 
excess of 10 percent for the service-connected residuals of 
shrapnel wound to the left thigh, with retained foreign body 
in muscle group XIII are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.10, 4.20, 4.56, 4.114 including Diagnostic 
Code 5313 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In June 2005, prior to the rating decision on appeal, the RO 
sent the Veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the Veteran had an opportunity to respond prior 
to the issuance of the August 2005 rating decision.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the June 2005 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2005 letter advised the Veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or the Social Security Administration.  The 
letter also advised the Veteran that VA must make reasonable 
efforts to help him get relevant records not held by any 
Federal agency, including State or local governments, private 
doctors and hospitals, or current or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran prior to the rating action on appeal.  However, 
the Board finds that the lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the January 2006 Statement of 
the Case (SOC), which suffices for Dingess.  Dingess also 
held that VA notice must include information regarding the 
effective date that may be assigned.  

It does not appear that the RO advised the Veteran of these 
elements, but the Board finds that the omission is harmless.  
Further, the Board's decision herein denies the claim for 
increased rating, and so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice under the notice requirements of Dingess as 
regards a claim for increased rating.  

With regard to the increased evaluation claim in this 
decision, the Board is aware of the Court's recent decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the June 2005 VCAA letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the Veteran 
was notified that he needed to submit evidence of worsening 
that could include specific medical and laboratory evidence, 
as well as lay evidence from other individuals who could 
describe from their knowledge and personal observations in 
what manner his disabilities had worsened.  

The Board is aware that the June 2005 VCAA letter did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the Veteran's 
July 2005 VA examination paralleled the relevant diagnostic 
criteria.  The examination, as well as the Veteran's access 
to his VA examination reports, reflects that a reasonable 
person could have been expected to understand in this case 
what was needed to substantiate the claim.  

Moreover, as the Veteran discussed his service-connected 
disability in terms of relevant symptomatology and the 
functional effects of his disability on his everyday life in 
support of his claims during his examination, the Board is 
satisfied that he had actual knowledge of what was necessary 
to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.   
The Veteran was afforded a VA examination in July 2005.  

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected residuals of shrapnel wound to the 
left thigh, with retained foreign body in muscle group XIII.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

An October 1967 rating decision granted service connection 
and assigned an initial 10 percent rating for the residuals 
of a shrapnel wound to the left thigh, with retained foreign 
body in muscle group XIII.  

The service treatment record shows that the Veteran sustained 
penetrating shrapnel wounds of the left thigh, right heel and 
the left side of the face on July 20, 1966 in the Republic of 
Vietnam.  They were initially cleaned and debrided.  There 
was a large perforation of the left tympanic membrane.  The 
sutures were removed in early August, and the wounds were 
subsequently noted to have been well healed.  He was 
discharged to duty on August 16, 1966.  

The Veteran underwent a left ear tympanoplasty in December 
1996 during service because of a recurrent perforation of the 
left ear drum following the trauma sustain in the Republic of 
Vietnam.  

When initially examined by VA in August 1967, the Veteran 
complained of "off and on" discomfort or ache at the 
posterior aspect of the lower third of the left thigh.  The 
x-ray studies showed a few small foreign bodies in the soft 
tissues of the middle thigh.  

On examination, there was throbbing and definite tenderness 
of a rectangular area in posterolateral region left thigh.  
This was note to measure 5 inches by 4 inches.  There was a 
cross-shaped scar in the center that was more tender.  It 
measured 11/2 inches by 11/2 inches and was slightly adherent, 
but well healed.  There also were 5 or 6 small scars that 
were well healed.  They were not tender or adherent about the 
knee and in the posterior calf.  

The VA examiner also noted that "jogging" the knee into 
extension and full flexion caused mild pain deep to the 
patella.  The examiner also felt crepitus under the patella 
as he swung the knee.  The pertinent diagnosis was that of 
residuals of GSW to the left thigh and knee.  

At the July 2005 VA examination, the Veteran complained of 
throbbing at the site of the shrapnel wound when he walked 
more than a mile, during high heat, and when it was very 
humid.  There was throbbing when he stood in the same 
position for more than 15 or 20 minutes.  

The VA examiner noted that the Veteran had two scars that 
were of normal skin color and were not tender.  One scar was 
an inch long and linear, the other was roughly squarish and 
approximately one inch in diameter.  

Additionally, the Veteran's knee joint was noted not to 
appear to have been involved and to have a normal appearance 
without swelling, redness or deformity.  It was stable in all 
planes.  The examiner further noted that the knee 
demonstrated pain-free motion from 0 through 140 degrees and 
back to 0 degrees.  

The VA examiner diagnosed the Veteran with an old shrapnel 
wound with minimal residual symptoms and no functional 
impairment or disability.  

In a February 2007 statement, the Veteran reported having 
constant pain and irritation from his shrapnel wound.  The 
pain could become unbearable, required pain medication and 
improved with rest.  He also asserted that severe weather 
caused the disability to increase and to cause fatigue in the 
lower extremities and pain in the joints.  

Under 38 C.F.R. § 4.73, Diagnostic Code 5313, Muscle Group 
XIII includes extension of hip and flexion of knee, posterior 
thigh group, and hamstring complex of 2 joint muscles.  A 10 
percent evaluation is assigned for a moderate disability of 
the muscles contemplated by muscle group XIII.  

A 30 percent evaluation is assigned for a moderately severe 
disability of the muscles contemplated by the muscle group.  

A 40 percent evaluation is assigned for a severe disability 
of the muscles contemplated by the muscle group.  

The Board notes that 38 C.F.R. § 4.56 deals with slight, 
moderate, moderately severe, and severe.  

A slight disability of muscles constitutes a simple wound 
without debridement or infection.  In such cases, there will 
be a service department record of a superficial wound, with 
brief treatment and a return to duty.  These cases will be 
characterized by healing, with good functional results and no 
cardinal signs or symptoms of muscle disability as 
characterized by 38 C.F.R. § 4.56(c).  

Objective findings include a minimal scar; no evidence of a 
facial defect, atrophy, or impaired tonus; and no impairment 
of function or metallic fragments retained in the muscle 
tissue.  38 C.F.R. § 4.56(d)(1).  

A moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  

The history of a moderate muscle disability includes service 
department records of in-service treatment for the wound and 
a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly a lowered threshold of fatigue after use which 
affects the particular functions controlled by the injured 
muscles.  

Objective findings include small or linear entrance and (if 
present) exit scars which indicate a short track of the 
missile through muscle tissue, some loss of deep fascia or 
muscle substance, impairment of muscle tonus and loss of 
power, or a lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).  

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  

History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound, a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
an inability to keep up with work requirements.  

Objective findings of a moderately severe muscle wound are 
entrance and (if present) exit scars indicating the track of 
the missile through important muscle groups; indications on 
palpation of moderate loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with the sound 
side; and tests of strength and endurance compared with the 
sound side demonstrating positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).  

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  

History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  

Objective findings include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
swell and harden abnormally in contraction.  The tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  

If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies, indicating intermuscular trauma and the 
explosive effect of the missile; adhesion of a scar of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).  

Additionally, under this criteria, the cardinal signs and 
symptoms of muscle disability include loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  See 
38 C.F.R. § 4.56(c).  

Based on this record, the Board finds that the service-
connected shell fragment wound residuals are not shown to be 
productive of more than moderate muscle impairment or damage 
in the lower  part of the left thigh.  

First, the wound was noted to have been penetrating and to 
have required debrided, but it did not cause bone, nerve or 
arterial damage to the left leg.  While retained foreign 
bodies were noted to be present in the soft tissue, the 
initial x-ray studies showed no injury to the knee joint 
itself.  

Significantly, there is no showing that the wound involved 
the moderate loss of muscle substance or required extended 
recovery due to complications or prolonged infection.  

Although the Veteran now reports having some pain and 
throbbing at the wound site, there is no showing a loss of 
deep fascia or muscle substance, impairment of muscle tonus 
or loss of power.  The residual scarring is shown currently 
to be well healed and not tender, painful or adherent.  The 
recent examination showed no related functional loss 
involving the left knee.  

The Veteran's current symptoms in this case equate more with 
a lowered threshold of fatigue due to the injury to the left 
thigh musculature, rather than positive evidence of muscle 
impairment.  The VA examiner in July 2005 found minimal 
residual symptoms in the case.  

Given these facts, the Board finds that an increased rating 
higher than 10 percent for the service-connected shell 
fragment wound residual involving the lower left thigh and 
knee area is not assignable.  




ORDER

An increased rating in excess of 10 percent for the service-
connected residuals of shrapnel wound to the left thigh, with 
retained foreign body in muscle group XIII is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


